By Judge William L. Winston
The petitioner in this case received a suspended imposition of sentence after he was found guilty on his plea of guilty to the misdemeanor of possession of marijuana. Thereafter, upon completion of the terms of the suspended imposition of sentence, the case was dismissed. He now seeks an expungement of the record under Va. Code § 19.2-392.2
The court grants the Commonwealth’s motion to dismiss the petition based upon the decision of the Virginia Supreme Court in Gregg v. Commonwealth, 227 Va. 504 (1984).
The Supreme Court, after pointing out the purpose of the statute “to protect innocent persons who are arrested from unwarranted damage which may occur as a result of being arrested,” concluded that:
The expungement statute applies to innocent persons, not to those who are guilty. Under die first offender statute, probation and ultimate dismissal is conditioned on a plea of guilty or a finding of guilt. In the present case, the accused pled guilty. One who is “guilty” cannot occupy the status of “innocent” so as to qualify under the expungement statute as a person whose charge has been “otherwise dismissed.”
The Clerk will prepare the Order dismissing the petition, noting the petitioner’s exception thereto.